DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hammock type support (Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 15-16, 26, and 29-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claims 8 and 26, the limitation, “a hammock type support”, in line 2, renders the claim vague and indefinite, because it is not clear what a hammock type support includes and is not sufficiently described in the specification or shown in the drawing. For the Office Action below, the limitation is interpreted to mean a cantilever support which allows reciprocation of the spool along as described in the specification and shown in the drawings.

	Regarding Claim 11, the limitation, “a mandrel” in line 11, renders the claim vague and indefinite, because it is unclear if it is the same mandrel as in line 2 of claim 10 or another mandrel. For the Office Action below, it is presumed it is the same mandrel as in Claim 10.

Claim 15 recites the limitation "the spiral keyways" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 15 should depend from claim 12 to fix the antecedent basis, but then how does the spiral keyways of Claim 15 relate to the spiral grooves and key of Claim 15? Are they the same structure? Also, how does the inner cylinder of Claim 15 relate to the inner cylinder of Claim 12? Are they the same structure?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-11, 20, 25-26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (US-20180037512). Regarding Claim 1, Grossman et al. discloses a process for unwinding material from a spool 14 wherein the angle of take off at the first contact point (at 22) for the unwind is always in the range 0 ± 20° (as angle 25 is disclosed as about 80° to about 100° at paragraph [0019] the angle of take off would be 0 ± 10°); and wherein the material is selected from fibres (silicon carbide containing fiber as describe in the abstract), tapes and multifilament tows (Figures 1-4); but does not expressly disclose wherein the first contact point for the unwind is no more than 600 mm from the axis of rotation of the spool; and wherein the material is unwound at speeds up to 50 meters per minute.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to put the first contact point for the unwind no more than 600 mm from the axis of rotation of 

Regarding Claim 4, Grossman et al. discloses the first contact point for the unwind does not move transversely with respect to the axis of rotation of the spool (inherent as the spool reciprocates as shown by arrow 20 to maintain the desired angle range as described in paragraph [0019]-[0022]) (Figures 1-4).

Regarding Claim 5, Grossman et al. discloses the spool is reciprocated transversely relative to the first contact point for the unwind (see arrow 20 as described in paragraph [0019]) (Figures 1-4).

Regarding Claim 7, Grossman et al. discloses the transverse reciprocal movement of the spool is driven by the unwinding of the material (as the bobbin is moved based on the sensor 26 detecting the location of the fiber as described in paragraphs [0019]-[0022]) (Figures 1-4).

Regarding Claim 8, Grossman et al. discloses the spool is located within a hammock type support (cantilevered support which allows traversal of the spool as shown in Figures 1-3) in which it can move transversely relative to the first contact point for the unwind (Figures 1-4).

Regarding Claim 9, Grossman et al. discloses the spool is rotatably mounted on an axis 18 provided by a mandrel 16 so that the spool is free to move backwards and forwards along the mandrel (Figures 1-4).

Regarding Claim 10, Grossman et al. discloses the spool is fixedly mounted on a mandrel (unnumbered structure between 14 and 16 in Figure 1) and the mandrel together with the spool may move transversely and reciprocally relative to the first point of contact for the unwind (Figures 1-4).

Regarding Claim 11, Grossman et al. discloses the spool is mounted on a mandrel (unnumbered structure between 16 and 14 in Figure 1) which is rotatably mounted on an inner cylinder 16 such that the mandrel is free to move backwards and forwards along the inner cylinder (Figures 1-4).

Regarding Claim 20, Grossman et al. discloses an apparatus for the unwinding of material 12 from a spool 14 comprising an axis 18 upon which a spool may be rotatably mounted and a static first contact point 22 for the unwound material, wherein the angle of take off at the first contact point for the unwind is always in the range 0 ± 20° (as angle 25 is disclosed as about 80° to about 100° at paragraph [0019] the angle of take off would be 0 ± 10°); and wherein the first point of contact for the unwind does not move transversely with respect to the axis of rotation of the spool (inherent as the spool reciprocates as shown by arrow 20 to maintain the desired angle range as described in paragraph [0019]-[0022]) (Figures 1-4), but does not expressly disclose the contact point is positioned no more than 600 mm from the axis; and the material is unwound at speeds up to 50 meters per minute.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to put the first contact point for the unwind no more than 600 mm from the axis of rotation of the spool to minimize the size of the device and minimize the space between the spool and first contact 

Regarding Claim 25, Grossman et al. discloses the transverse lateral movement of the spool is driven by the unwinding of the material (as the bobbin is moved based on the sensor 26 detecting the location of the fiber as described in paragraphs [0019]-[0022]) (Figures 1-4).

Regarding Claim 26, Grossman et al. discloses a hammock type support (cantilevered support which allows traversal of the spool as shown in Figures 1-3) for the spool in which the spool can move transversely relative to the first contact point for the unwind (Figures 1-4).

Regarding Claim 29, Grossman et al. discloses the spool is mounted on a mandrel (unnumbered structure between 16 and 14 in Figure 1) wherein the mandrel is rotatably mounted on an inner cylinder 16 such that the mandrel is free to move backwards and forwards relative to the inner cylinder and the first point of contact for the unwind (Figures 1-4).

Allowable Subject Matter
Claims 12, 15-16, and 30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619